

114 S366 IS: Senate Campaign Disclosure Parity Act
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 366IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Mr. Tester (for himself, Mr. Cochran, Mr. Leahy, Mrs. McCaskill, Mr. Udall, Mrs. Boxer, Mr. Durbin, Mr. King, Ms. Heitkamp, Ms. Warren, Mr. Donnelly, Mr. Brown, Mr. Sanders, Mrs. Gillibrand, Mr. Menendez, Ms. Hirono, Mr. Heinrich, Mr. Whitehouse, Mr. Franken, Ms. Klobuchar, Mr. Murphy, Mr. Cardin, Mr. Peters, Mr. Merkley, Mr. Kaine, Ms. Ayotte, Ms. Collins, Mr. Gardner, Mr. Grassley, Mr. Scott, Mr. Wicker, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require Senate candidates to file designations, statements, and reports in electronic form. 
	
 1.Short titleThis Act may be cited as the Senate Campaign Disclosure Parity Act.
		2.Filing by Senate
 candidates with CommissionSection 302(g) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(g)) is amended to read as follows:
			
				(g)Filing with the
 commissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission..